 Case: 2:20-cv-03037-ALM-CMV Doc #: 7 Filed: 08/21/20 Page: 1 of 9 PAGEID #: 241




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


ALPHONSO DWAYNE MOBLEY,

       Plaintiff,

       v.                                          Case No. 2:20-cv-3037
                                                   Chief Judge Algenon L. Marbley
                                                   Magistrate Judge Chelsey M. Vascura
COLLEEN O’DONNEL, et al.,

       Defendants.


                     ORDER and REPORT AND RECOMMENDATION

       Plaintiff, Alphonso Dwayne Mobley, an Ohio inmate who is proceeding without the

assistance of counsel, brings this action under 42 U.S.C. § 1983 against Defendants, Franklin

County Prosecutor Ron O’Brien and Franklin County Court of Common Pleas Judge Colleen

O’Donnell, in which he appears to allege Defendants violated his constitutional right to due

process.    This matter is before the Court for the initial screen of Plaintiff’s Amended Complaint

under 28 U.S.C. §§ 1915(e)(2) and 1915A to identify cognizable claims and to recommend

dismissal of Plaintiff’s Amended Complaint, or any portion of it, which is frivolous, malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2); see also McGore v. Wrigglesworth, 114

F.3d 601, 608 (6th Cir. 1997).    Having performed the initial screen, for the reasons that follow,

the undersigned RECOMMENDS that the Court DISMISS this action pursuant to § 1915(e)(2)

for failure to state a claim on which relief may be granted.
 Case: 2:20-cv-03037-ALM-CMV Doc #: 7 Filed: 08/21/20 Page: 2 of 9 PAGEID #: 242




          This matter is also before the Court for consideration of Plaintiff’s motion for leave to

proceed in forma pauperis under 28 U.S.C. § 1915(a)(1) and (2), which is GRANTED. (ECF

No. 3.)     Plaintiff is required to pay the full amount of the Court’s $350 filing fee. 28 U.S.C. §

1915(b)(1). Plaintiff’s certified trust fund statement reveals that has only $15.06 in his prison

account, which is insufficient to pay the filing fee.

          Pursuant to 28 U.S.C. § 1915(b)(1), the custodian of Plaintiff’s inmate trust accounts

(Inmate Id Number A734888) at Northeast Ohio Correctional Center is DIRECTED to submit to

the Clerk of the United States District Court for the Southern District of Ohio as an initial partial

payment, 20% of the greater of either the average monthly deposits to the inmate trust account or

the average monthly balance in the inmate trust account, for the six-months immediately preceding

the filing of the Complaint.

          After full payment of the initial, partial filing fee, the custodian shall submit 20% of the

inmate’s preceding monthly income credited to the account, but only when the amount in the

account exceeds $10.00 until the full fee of $350.00 has been paid to the Clerk of this Court.        28

U.S.C. § 1915(b)(2).      See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

          Checks should be made payable to: Clerk, United States District Court. The checks

should be sent to:

          Prisoner Accounts Receivable
          260 U.S. Courthouse
          85 Marconi Boulevard
          Columbus, Ohio 43215

The prisoner’s name and this case number must be included on each check.

          It is ORDERED that Plaintiff be allowed to prosecute his action without prepayment of

fees or costs and that judicial officers who render services in this action shall do so as if the costs

                                                    2
 Case: 2:20-cv-03037-ALM-CMV Doc #: 7 Filed: 08/21/20 Page: 3 of 9 PAGEID #: 243




had been prepaid. The Clerk of Court is DIRECTED to mail a copy of this Order to Plaintiff and

the prison cashier’s office.   The Clerk is further DIRECTED to forward a copy of this Order to

the Court’s financial office in Columbus.

                                                  I.

       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from filing

frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490 U.S. 319,

324 (1989)). To address this concern, Congress included subsection (e), which provides in

pertinent part as follows:

       (2) Notwithstanding any filing fee, or any portion thereof, that may have been paid,
       the court shall dismiss the case at any time if the court determines that--

               *       *       *

               (B) the action or appeal--

                       (i) is frivolous or malicious;

                       (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

       Further, to properly state a claim upon which relief may be granted, a plaintiff must satisfy

the basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a). See also

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

                                                   3
 Case: 2:20-cv-03037-ALM-CMV Doc #: 7 Filed: 08/21/20 Page: 4 of 9 PAGEID #: 244




12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under Rule

8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of

action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on its

face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank , 727 F.3d at 504 (citations omitted). Further, the

Court holds pro se complaints “‘to less stringent standards than formal pleadings drafted by

lawyers.’” Garrett v. Belmont Cnty. Sheriff’s Dep’t, 374 F. App’x 612, 614 (6th Cir. 2010)

(quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). This lenient treatment, however, has

limits; “‘courts should not have to guess at the nature of the claim asserted.’” Frengler v. Gen.

Motors, 482 F. App’x 975, 976–77 (6th Cir. 2012) (quoting Wells v. Brown, 891 F.2d 591, 594


                                                    4
 Case: 2:20-cv-03037-ALM-CMV Doc #: 7 Filed: 08/21/20 Page: 5 of 9 PAGEID #: 245




(6th Cir. 1989)).

                                                 II.

       Although his Complaint lacks clarity, it appears that Plaintiff seeks to advance due process

and fraud claims against Defendants, Franklin County Prosecutor Ron O’Brien and Franklin

County Common Pleas Court Judge Colleen O’Donnell, in connection with their respective roles

in Plaintiff’s 2017 entry of a guilty plea and subsequent sentencing. Plaintiff alleges, among

other things, that Defendants conspired to deprive and did, in fact, deprive of him of several rights,

including his rights to: “request appellate counsel”; “intelligent plea of guilty”; “notice of

forfeiture of property”; and “a meaningful opportunity to be heard in regards to his Motion to

Withdraw his guilty plea due to [Defendants’] breaches of contract . . . .” (Pl.’s Compl., ECF No.

1 at PAGEID ## 4-9.) In terms of relief, Plaintiff asks the Court to “[r]eturn the parties to the last

uncontested Status Quo” or “[a]llow the parties to take proposed action that the court finds will

minimize the irreparable injury.” (Id. at PAGEID # 12.)

       In May 2019, Plaintiff brought an action in state court, also asserting claims against these

same Defendants (as well as the following three additional defendants: Franklin County Assistant

Prosecuting Attorney Warren Edwards, former Franklin County Assistant Prosecuting Attorney

Joseph Gibson, and Franklin County Assistant Public Defender Thomas Lininger) in connection

with their respective roles in Plaintiff’s 2017 entry of a guilty plea and subsequent sentencing. On

February 11, 2020, the Ohio Tenth District Court of Appeals affirmed the trial court’s dismissal of

that action. See Mobley v. O’Donnell, No. 19AP-440, 2020-Ohio-469, 2020 WL 703690 (Oh. Ct.

App. 10th Dist. Feb. 11, 2020).

       A few weeks after Plaintiff’s state-court action was dismissed, in March 2020, Plaintiff


                                                  5
 Case: 2:20-cv-03037-ALM-CMV Doc #: 7 Filed: 08/21/20 Page: 6 of 9 PAGEID #: 246




sued these same Defendants in this Court, and again asserted claims against Defendants arising

from their respective roles in Plaintiff’s 2017 entry of a guilty plea and subsequent sentencing.

See Mobley v. O’Donnell, No. 2:20-cv-1175 (S.D. Ohio 2020) (“The 1175 Case”). The Court

dismissed all of the claims advanced against Defendants in The 1175 Case as barred by the

doctrine of res judicata. (See The 1175 Case, ECF Nos. 4 and 9.)

                                                 III.

       Plaintiff’s claims against Defendants in this action are barred by the doctrine of res

judicata. As the undersigned explained in The 1175 Case:

               Under the doctrine of res judicata or claim preclusion, “a final judgment on
       the merits bars further claims by parties or their privies based on the same cause of
       action.” Montana v. U.S., 440 U.S. 147, 153 (1979). The United States Court of
       Appeals for the Sixth Circuit has instructed that res judicata requires proof of the
       following four elements: “(1) a final decision on the merits by a court of competent
       jurisdiction; (2) a subsequent action between the same parties or their privies; (3) an
       issue in the subsequent action which was litigated or which should have been
       litigated in the prior action; and (4) an identity of the causes of action.” Kane v.
       Magna Mixer Co., 71 F.3d 555, 560 (6th Cir. 1995). “The purpose of res judicata
       is to promote the finality of judgments, and thereby increase certainty, discourage
       multiple litigation, and conserve judicial resources.” Westwood Chemical Co. v.
       Kulick, 656 F.2d 1224, 1227 (6th Cir. 1981).

               In the instant action, Plaintiff simply reasserts the same claims, causes of
       action, and injuries arising out of the same facts that he alleged his state-court case.
       To the extent Plaintiff maintains that he has advanced a different claim or theory of
       relief in this case, such a claim would still be barred as it “should have been
       litigated in the prior action,” Kane, 71 F.3d at 560. Thus, the undersigned
       concludes that the doctrine of res judicata operates to bar the claims Plaintiff
       asserts in this action.

As set forth above, this is the third action Plaintiff has brought against these Defendants asserting

various claims against them based upon their respective roles in Plaintiff’s 2017 entry of a guilty

plea and subsequent sentencing. Because Plaintiff’s claims in this case are barred by the doctrine

of res judicata, it is RECOMMENDED that this action be DISMISSED pursuant to § 1915(e).

                                                  6
 Case: 2:20-cv-03037-ALM-CMV Doc #: 7 Filed: 08/21/20 Page: 7 of 9 PAGEID #: 247




       In his Complaint, Plaintiff argues that application of the doctrine of res judicata would

violate his due process rights because he “was ignorant of his rights and was unable to ascertain the

claims of injury” in the state-court action. (Pl.’s Compl., ECF No. 1 at PAGEID # 12.) He cites

two cases in support of this argument: Ingram v. City of Columbus, 185 F.3d 579 (6th Cir. 1999);

and Goodson v. McDonough Power Equipment, Inc., 2 Ohio St.3d 193 (1983). However, neither

of these cases hold that a litigant’s ignorance or incompetence permits that party to re-litigate the

same claims against the same parties that would otherwise be barred by the doctrine of res

judicata.

       Moreover, the undersigned notes that Plaintiff’s claims would be subject to dismissal even

if they were not barred by the doctrine of res judicata. This is because Defendants—a judge and

a prosecutor— are entitled to absolute immunity from suit when acting within the scope of their

duties. See Pierson v. Ray, 386 U.S. 547, 553-54 (1967) (judges immune); Imber v. Pachtman,

424 U.S. 409, 427 (1976) (prosecutors immune for actions taken within the scope of duty); Mireles

v. Waco, 502 U.S. 9, 11 (1991) (citations omitted) (immunity only overcome if actions taken are

not within the judge’s judicial capacity or if the actions, “though judicial in nature, [are] taken in

the complete absence of all jurisdiction”). Notwithstanding Plaintiff’s conclusory assertions to

the contrary, his Complaint contains no plausible allegations upon which this Court could rely to

conclude that the exceptions to judicial and prosecutorial immunity apply to exempt the state-court

judge and prosecutor he names as Defendants.

       Finally, although the nature of the relief Plaintiff seeks is not clear, the undersigned advises

that to the extent he ultimately seeks release from custody, he must file a habeas corpus petition.

The scope of habeas corpus is prescribed by statute, specifically 28 U.S.C. § 2241. The United


                                                  7
 Case: 2:20-cv-03037-ALM-CMV Doc #: 7 Filed: 08/21/20 Page: 8 of 9 PAGEID #: 248




States Supreme Court described the scope and nature of habeas corpus as follows: “It is clear, not

only from the language of [§§ 2241(c)(3) and 2254(a)], but also from the common-law history of

the writ, that the essence of habeas corpus is an attack by a person in custody upon the legality of

that custody, and that the traditional function of the writ is to secure release from illegal custody.”

Preiser v. Rodriguez, 411 U.S. 475, 484 (1973).

                                                  IV.

       Plaintiff’s Motion for Leave to Proceed In Forma Pauperis is GRANTED. (ECF No. 3.)

In addition, for the reasons set forth above, it is RECOMMENDED that this action be

DISMISSED pursuant to § 1915(e)(2).

                                    PROCEDURE ON OBJECTIONS

         If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s).   A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140


                                                   8
 Case: 2:20-cv-03037-ALM-CMV Doc #: 7 Filed: 08/21/20 Page: 9 of 9 PAGEID #: 249




(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                     /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                                9
